       Case 1:19-cv-00643-WJ-KBM Document 36 Filed 05/20/20 Page 1 of 2




                       IN THE UNITED STATES DISTRICT COURT

                           FOR THE DISTRICT OF NEW MEXICO

YOLANDA ALDERETE,

              Plaintiff,

v.                                                               CIV 19-0643 WJ/KBM

ANDREW SAUL,
Commissioner of Social
Security Administration,

              Defendant.

            ORDER ADOPTING MAGISTRATE JUDGE’S
       PROPOSED FINDINGS AND RECOMMENDED DISPOSITION

       The Magistrate Judge filed her Proposed Findings and Recommended Disposition

(“PF&RD”) on May 5, 2020, recommending that the Court grant Defendant’s Motion to

Remand for Further Administrative Proceedings Pursuant to Sentence Four of 42 U.S.C.

§ 405(g). Doc. 35 at 2. In making this recommendation, the Magistrate Judge found that

the ALJ’s decision was not supported by substantial evidence and that the ALJ did not

apply the correct legal standards in reaching a partially favorable disability determination.

Id. at 1-2. The PF&RD notifies the parties of their ability to file objections and that failure

to do so waives appellate review. Id. at 2. To date, neither party has filed objections.

       Wherefore,

       IT IS HEREBY ORDERED AS FOLLOWS:

       1.     The Magistrate Judge’s Proposed Findings and Recommended Disposition

              (Doc. 35) is ADOPTED;

       2.     Defendant’s Motion to Remand for Further Administrative Proceedings
Case 1:19-cv-00643-WJ-KBM Document 36 Filed 05/20/20 Page 2 of 2




     Pursuant to Sentence Four of 42 U.S.C. § 405(g) (Doc 32) is GRANTED;

     and

3.   The Court will remand the case to the Commissioner of the Social Security

     Administration pursuant to 42 U.S.C. § 405(g), and the agency will

     reconsider Plaintiff’s claim.




                                     CHIEF UNITED STATES DISTRICT JUDGE




                                       2
